Mr. Justice Thomas delivered the opinion of the court: Claimant was employed by the State in a business declared by the Workmen’s Compensation Act to be extra hazardous. And on August 28, 1930, while so employed was seriously injured. He had a compound fracture of both bones in his left leg, a compound fracture of his left wrist and a multiple fracture of his ribs and was otherwise bruised and lacerated. The injuries arose out of and in the course of his employment, and the State is liable to compensate him for them. His hospital and physician’s bills amounted to $697.50. He has recovered from all the injuries except the one to his leg, and we have decided that he should be allowed compensation in the sum of $1,825.00. It is therefore ordered that claimant be and he is awarded the sum of $1,825.00.